DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-8 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/28/20 was filed after the mailing date of the Electronic Filing on 10/28/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 8 recite “a system for supporting non-face-to-face authentication in a blockchain network”, where the system is not a computer or hardware nor suggest any hardware to perform the claimed system steps. Additionally, the claim further recite two different “management unit configured to”, where the specification discloses that the authentication management unit may be a program module. Thus, the system is directed to a software per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
3.	Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102()() as being anticipated by Baughman, et al. [WO 2019043445].
As per claim 1:  Baughman teach a method for supporting non-face-to-face authentication in a blockchain network, the method comprising the steps of: 
providing an authenticatee node with authentication result information generated as face-to-face authentication for personal information of an authenticatee is performed by at least one authenticator node [Baughman: para 0006; receive biometrics data of a user via the user device as part of a request to access a secure device. The “face-to-face authentication” can be given the broadest reasonable interpretation (BRI) as directly in person or physical type directly either submitted or inputted and an “authenticatee” may be a person or user per se. Thus, “face-to-face authentication” may broadly require directly input/submit by a person/user such as biometrics (e.g. fingerprint, facial, retinal, or movements). See also para 0047] in a blockchain network [Baughman: para 0013, 0053-0054], and matching and recording non-invertible operation information on at least a part of the authentication result information to an account associated with the authenticatee in the blockchain network; and [Baughman: para 0011; Baughman’s invention relates to identity verification using biometrics data and to identity verification using biometrics data and non-invertible functions via a blockchain]
when a request for non-face-to-face authentication of the authenticatee is made by an authentication requester node [Baughman: para 0053; authentication servers include distributed computing devices (e.g., such as computer system/servers) that may receive a request to authenticate a user from a client server based on biometric data, data associated with a client server for which access is being requested, and/or cognitive state data. Each authentication server may maintain a blockchain that stores pre-registered (e.g., previously registered and stored) scrambled biometrics data associated with a registered user. As described herein, the authentication server may apply a non-invertible function to biometrics data to scramble the biometrics data, and compare the scrambled biometrics data to the pre-registered scrambled biometrics data. The claimed “authentication requester node”, per BRI may be in the form of a server or any device that request authentication where in Baughman may be the client server. The “non-face-to-face authentication”, per BRI, may be authentication that does not require directly in person or physical input which is opposite of “face-to-face authentication”, such as prestored or known data (e.g. scrambled biometric data, registered data) provided by the authentication requester node (client server). See also para 0057], verifying validity of information for authentication, which is provided from the authentication requester node for the request for the non-face-to-face authentication of the authenticatee, on the basis of the non-invertible operation information [Baughman: para 0059; the non-invertible function application module applies a non-invertible function to the biometrics data] recorded in the blockchain network. [Baughman: para 0061-0062; scrambled data (e.g., from the non-invertible function application module) and compares the scrambled data with pre-registered (e.g., previously registered and stored) scrambled data for the user. The blockchain may store records that identify scrambled data for the user with which the authentication module may compare for authentication. Also, data used to provide identity authentication may be collected at the time of authentication, along with any additional data around the user, such as user behavior, information regarding the client server, and/or any other interactions with the user verification process and interactions between the user device and the client server. See also para 0076-077] 
Claim 2:  Baughman: para 0053-0054 [first authenticator node and second authenticator node may be in the form of authentication servers and client server]; discussing the method of claim 1, wherein in the recording step, non-invertible operation information on at least a part of authentication result information generated as face-to-face authentication for the personal information of the authenticatee is performed by a first authenticator node, and non-invertible operation information on at least a part of authentication result information generated as face-to-face authentication for the personal information of the authenticatee is performed by a second authenticator node are matched and recorded to the account associated with the authenticatee in the blockchain network, respectively. [Baughman: para 0011; Baughman’s invention relates to identity verification using biometrics data and to identity verification using biometrics data and non-invertible functions via a blockchain]
Claim 5:  Baughman: para 0014, 0062; discussing the method of claim 1, wherein in the verifying step, the validity of the information for authentication provided from the authentication requester node is verified by comparing and analyzing non-invertible operation information on at least a part of the information for authentication and the non-invertible operation information recorded in the blockchain network.
Claim 6:  Baughman: para 0013-0015; discussing the method of claim 1, wherein reliability for the non-face-to-face authentication is evaluated to be higher as there are more authenticators having performed face-to-face authentication for the personal information of the authenticatee, or as reliability of the authenticators having performed face-to-face authentication for the personal information of the authenticatee is higher.
Claim 7:  Baughman: para 0016-0017; discussing the non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of claim 1.
As per claim 8:  Baughman teach a system for supporting non-face-to-face authentication in a blockchain network, the system comprising: 
an authentication result information management unit configured to provide an authenticatee node with authentication result information generated as face-to-face authentication for personal information of an authenticatee is performed by at least one authenticator node [Baughman: para 0006; receive biometrics data of a user via the user device as part of a request to access a secure device. The “face-to-face authentication” can be given the broadest reasonable interpretation (BRI) as directly in person or physical type directly either submitted or inputted and an “authenticatee” may be a person or user per se. Thus, “face-to-face authentication” may broadly require directly input/submit by a person/user such as biometrics (e.g. fingerprint, facial, retinal, or movements). See also para 0047] in a blockchain network [Baughman: para 0013, 0053-0054], and to match and record non-invertible operation information on at least a part of the authentication result information to an account associated with the authenticatee in the blockchain network; and [Baughman: para 0011; Baughman’s invention relates to identity verification using biometrics data and to identity verification using biometrics data and non-invertible functions via a blockchain] 
a non-face-to-face authentication management unit configured to, when a request for non-face-to-face authentication of the authenticatee is made by an authentication requester node [Baughman: para 0053; authentication servers include distributed computing devices (e.g., such as computer system/servers) that may receive a request to authenticate a user from a client server based on biometric data, data associated with a client server for which access is being requested, and/or cognitive state data. Each authentication server may maintain a blockchain that stores pre-registered (e.g., previously registered and stored) scrambled biometrics data associated with a registered user. As described herein, the authentication server may apply a non-invertible function to biometrics data to scramble the biometrics data, and compare the scrambled biometrics data to the pre-registered scrambled biometrics data. The claimed “authentication requester node”, per BRI may be in the form of a server or any device that request authentication where in Baughman may be the client server. The “non-face-to-face authentication”, per BRI, may be authentication that does not require directly in person or physical input which is opposite of “face-to-face authentication”, such as prestored or known data (e.g. scrambled biometric data, registered data) provided by the authentication requester node (client server). See also para 0057], verify validity of information for authentication, which is provided from the authentication requester node for the request for the non-face-to-face authentication of the authenticatee, on the basis of the non-invertible operation information [Baughman: para 0059; the non-invertible function application module applies a non-invertible function to the biometrics data] recorded in the blockchain network. [Baughman: para 0061-0062; scrambled data (e.g., from the non-invertible function application module) and compares the scrambled data with pre-registered (e.g., previously registered and stored) scrambled data for the user. The blockchain may store records that identify scrambled data for the user with which the authentication module may compare for authentication. Also, data used to provide identity authentication may be collected at the time of authentication, along with any additional data around the user, such as user behavior, information regarding the client server, and/or any other interactions with the user verification process and interactions between the user device and the client server. See also para 0076-077] 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman, et al. [WO 2019043445] in view of Hu, et al. [CN 110300112].
Claim 3:  Baughman: para 0047 [permitting access (rights) to secure directory, etc.]; discussing the method of claim 1, wherein in the verifying step, whether the authentication requester node has rights for the account associated with the authenticatee **is verified using a public key associated with the authenticatee, and wherein the public key is managed by the blockchain network. [**as rejected under a secondary reference, discussion below]
	  Baughman discloses the method of claim 1, wherein in the verifying step, whether the authentication requester node has rights for the account associated with the authenticate [Baughman: para 0047]. However, the verifying step of Baughman did not further include is “verified using a public key associated with the authenticatee, and wherein the public key is managed by the blockchain network”.
	Hu teaches in conventional block chain network file is using non-symmetrical encryption algorithm to perform the encryption by the public key of the user. Known asymmetric encryption algorithm and decryption when compared with the asymmetric encryption algorithm more efficient, fast, less occupied resource, so to say, our scheme the user file encryption efficiency is relatively high. The traditional block chain network only using the private key of the user key and the file signature, then using the public key verification method to verify for the authenticity of the key and the file. The method of the invention whether in terms of key management, or both file sharing aspect, efficiency is relatively high. Thus, Hu’s traditional block chain network using the public key verification method to verify for the authenticity obviously suggests the “verified using a public key associated with the authenticatee, and wherein the public key is managed by the blockchain network” where motivation would be to ensure integrity and detect tampering.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu with Baughman to teach “verified using a public key associated with the authenticatee, and wherein the public key is managed by the blockchain network” for the reason to verify for the authenticity.
Claim 4:  Baughman: para 0047 [permitting access (rights) to secure directory, etc.]; discussing the method of claim 3, wherein the verifying step comprises the steps of: **sending a random value to the authentication requester node; and when a signature encrypted with a private key in correspondence to the random value is obtained from the authentication requester node, verifying whether the authentication requester node has rights for the account associated with the authenticatee **by verifying whether the obtained signature is normally decrypted using the public key associated with the authenticatee. [**as rejected under a secondary reference, discussion below]
  	Baughman discloses the method of claim 1, wherein in the verifying step, whether the authentication requester node has rights for the account associated with the authenticate [Baughman: para 0047]. However, the verifying step of Baughman did not further include is “sending a random value to the authentication requester node; and when a signature encrypted with a private key in correspondence to the random value is obtained from the authentication requester node” and “by verifying whether the obtained signature is normally decrypted using the public key associated with the authenticate”.
	Hu teaches the method of key hierarchy management when the user transfer the document file on the client end of the block chain in the local, the local client by random number generator randomly generated file encrypting key filekey. Further, Hu discloses using the private key prikey of the user A to the spliced content for signature generation and signature abstract sigmessage=SigprikeyA (filekeyshare | | fileciper). The signature digest sigmessage for signature VerpubkeyA (sigmessage) using the public key pubkeyA of the user A, the verification file is sent by user A and the authenticity of the file content. The key and private key authenticity verification of the file may also be by method of signature detection, using the sender of the key file to be signed, generating the signature digest when the receiver receives the key or file, performing signature using the public key of the sender, judging whether the key or file has been tampered. Thus, Hu’s similar signature encryption includes private key associated to the random value and verifying by decryption with a public key obviously suggests the “sending a random value to the authentication requester node; and when a signature encrypted with a private key in correspondence to the random value is obtained from the authentication requester node” and “by verifying whether the obtained signature is normally decrypted using the public key associated with the authenticate” where motivation would be to ensure integrity and detect tampering.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu with Baughman to teach “sending a random value to the authentication requester node; and when a signature encrypted with a private key in correspondence to the random value is obtained from the authentication requester node” and “by verifying whether the obtained signature is normally decrypted using the public key associated with the authenticate” for the reason to ensure integrity and detect tampering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435